Title: From George Washington to Brigadier General Samuel Holden Parsons, 18 February 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Morris town 18th Feby 1777

I have yours of the 10th instant, and thank you for the Attention you shew to the Completion of the Eight Continental Battalions to be raised in your State.

I doubt not but the people prefer inlisting in the small coasting Guards who are to stay at home, rather than in the Regiments, but this inconvenience must be submitted to for it would never do to have the continental Regiments detatched up and down in small parties. They must be drawn together as quick as possible, and all those, who have not had the small pox, innoculated, agreeable to the orders given to you some little time ago.
If any Number of the prize Arms are not yet come forward, you ought to draw for your State in proportion to the Number of Battalions to be raised in the four Eastern States. It has heretofore been a practice to hire Arms for the Campaign, but I lately desired Govr Trumbull to purchase all the good ones he could find in the Government for the continental Use, and I think if active persons were employed to go thro’ the Country, as many might be procured, as, with what you already have, would nearly compleat your Regiments.
Mr Mease the Cloathier General, who is now here, had before the Rect of your letter, wrote to Govr Trumbull to appoint a proper person to purchase all kinds of Cloathing proper for Soldiers, I imagine he has done this and if you will acquaint this person, with what you have contracted for, he will take it up on the public account—I hope, as you say you will have cloathing for several Regiments, that by the time you have them raised, we shall be able to get an exact Account of the Stock of Cloathes on the Continent, and proportion them out to the different States. I do not imagine we shall get matters in so regular a train, as to put our Regiments in exact and different Uniforms this Campaign, I there for think you had better have all your Cloth made up, and delivered out promiscuously as the Men of different Regiments want it. If it can be avoided those who are to go into the Hospitals should not have their new Cloathes delivered till they are well. They will not spread the Infection thro’ the Country by this precaution.
I intreat that all the Arms and Accoutrements that want repair may be immediately put in order. I have directed Commy Cheevers to render you an account of the Arms that were delivered out to the Connecticut Forces last Campaign and also an Account of what Number were returned. Pray try to make the Colonels account for the deficiency which I am certain is very great.
To obviate all difficulties that would otherwise arise on account of the dates of Commissions, I have determined that all Commissions in the new Army shall bear date on the 1st January 1777 and then a Board of Officers shall determine the precedency which when ascertained may be settled by numbering the Commissions or some such way. I was aware of the Animosities that would arise if rank was claimed agreeable to the dates in the different States, and therefore determined

upon the foregoing Mode, which gives an equal Chance to every person, according to his former Services.
I most earnestly beg that whenever a sufficient Number of Men, (who have had the small pox,) to make up a Field Officers command, can be cloathed armed and accoutred, that they may be sent forward to join the Army. I have directed this to be done by all the Officers in the other States, and by these means, tho’ each Regiment sends a few, the number will be respectable.

P.S. I beg you will make me as exact an Acct as possible of the Number of Men that are inlisted, and endeavour to inform yourself what progress is made in Rhode Island.

